Moore, J.
An information was filed charging the respondent, James E. Burke, Charles Hadley, and William Miley with the offense of burglary. The three last-named respondents were tried together, and convicted. This case was appealed to this court, and the conviction affirmed. The case is reported in People v. Burke, 161 Mich. 397 (126 N. W. 446). A reference to the opinion in that case will save the necessity of going over the facts there stated again.
This respondent elected to have a separate trial. He was convicted. Error is assigned upon the admission of testimony as to the purpose for which certain tools which were found upon the persons of the other respondents were used. Under the facts disclosed by the record, we think the testimony admissible. See People v. Cleveland, 107 Mich. 367 (65 N. W. 216). A careful exami*337nation of the record does not disclose any question other or different than those passed upon in People v. Burke, supra. That case is controlling as to this case.
The conviction is affirmed.
Hooker, MoAlvay, Brooke, and Blair, JJ., concurred.